UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4538



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


T. B. MOSS, JR., a/k/a T. M. Moss, Jr.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-136)


Submitted:   May 7, 2004                      Decided:   May 25, 2004


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer W. Moore, THE MOORE LAW FIRM, Asheville, North Carolina,
for Appellant. Robert J. Conrad, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              T. B. Moss, Jr., appeals his conviction and sentence

after pleading guilty to possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g) (2000).              Moss’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that, in her opinion, there are no meritorious

issues for appeal.            Although concluding that such allegations

lacked merit, counsel asserted claims that the district court erred

when it accepted Moss’s guilty plea and that Moss’s trial counsel

was ineffective.        Moss has been informed of his right to file a pro

se supplemental brief, but has not done so.                 We affirm Moss's

conviction and sentence.

              Moss first contends the district court erred when it

accepted his guilty plea because there was no evidence the firearm

he    possessed   was    in    or   affected   interstate   commerce.    Moss,

however, waived his right to appeal his conviction in his plea

agreement.     A plea of guilty and resulting judgment of conviction

"comprehend all of the factual and legal elements necessary to

sustain a binding, final judgment of guilt and a lawful sentence.”

United States v. Wiggins, 905 F.2d 51, 52 (4th Cir. 1990).                     A

defendant who enters a guilty plea waives the right to raise a

constitutional challenge to his or her conviction except in narrow

circumstances.     Id.     We have noted two exceptions to this rule: if

the    plea   entered    was    not   knowing   and   voluntary,   or   if   the


                                       - 2 -
government had no right to bring the charges at all.         United

States v. Brown, 155 F.3d 431, 434 (4th Cir. 1998).

           A waiver of a defendant’s right to appeal contained in a

valid plea agreement is “enforceable against the defendant so long

as it is ‘the result of a knowing and intelligent decision to forgo

the right to appeal.’”   United States v. Attar, 38 F.3d 727, 731

(4th Cir. 1994) (quoting United States v. Wessells, 936 F.2d 165,

167 (4th Cir. 1991)). Whether a defendant validly waived his right

to appeal is a question of law that we review de novo.       United

States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).    Accordingly,

because we conclude Moss knowingly and intelligently waived his

right to appeal, we reject Moss’s claim.

           Moss’s second claim is that he received ineffective

assistance of trial counsel.   Moss specifically reserved the right

to appeal claims of ineffective assistance of counsel in his plea

agreement. Generally, a claim of ineffective assistance of counsel

should be asserted on collateral review, not on direct appeal,

unless ineffective assistance is apparent on the face of the

record.   United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

We conclude the record does not reveal ineffective assistance by

Moss’s trial counsel and therefore reject this claim as well.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.       We therefore

affirm Moss's conviction and sentence.     The court requires that


                               - 3 -
counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                              - 4 -